— In a personal injury action, plaintiffs appeal from an order of the Supreme Court, Nassau County (Roncallo, J.), entered July 13, 1983, which denied their motion to reargue. Appeal dismissed, without costs or disbursements. Plaintiffs claim that their motion was in fact a motion to renew. However, they concede that there were no new or additional facts presented in their moving papers since the record before Special Term on the prior motion contained their “additional facts”. Therefore, the motion was in fact a motion to reargue and no appeal lies from the denial of such a motion (see Klatz v Armor Elevator Co., 93 AD2d 633). Damiani, J. P., Mangano, O’Connor and Niehoff, JJ., concur.